—Appeal from an order of the Supreme *1463Court, Erie County (John F. O’Donnell, J.), entered February 26, 2009 in a divorce action. The order, among other things, directed defendant to pay plaintiff arrears for the distributive award.
Now, upon reading and filing the stipulation withdrawing appeal signed by defendant and the attorney for plaintiff on January 9, 2010,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Centra, J.P., Peradotto, Green and Pine, JJ.